Citation Nr: 1811426	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-16 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability evaluation for lumbar L5-S1 disc herniation, currently rated as 20 percent disabling.

2.  Entitlement to an increased disability evaluation for right lower extremity radiculopathy, rated as 10 percent disabling prior to May 4, 2016.

3.  Entitlement to an increased disability evaluation for right lower extremity radiculopathy, rated as 20 percent disabling since May 4, 2016.

4.  Entitlement to an increased disability evaluation for left lower extremity radiculopathy, rated as 10 percent disabling prior to May 4, 2016.

5.  Entitlement to an increased disability evaluation for left lower extremity radiculopathy, rated as 20 percent disabling since May 4, 2016.

6.  Entitlement to service connection for diabetes mellitus, including as secondary to service-connected anxiety disorder.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1985 to November 1986.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of April 2011 and March 2013 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, Puerto Rico.

During pendency of this appeal, a July 2017 rating decision granted an increased, 20 percent disability evaluation, for each leg, for lower extremity radiculopathy, effective May 4, 2016.  As the Veteran has not been granted the maximum benefit allowed, the claims for increased disability ratings remains on appeal.  See AB v. Brown, 6 Vet. App. 35 38 (1993).

The issues of entitlement to an increased disability rating for lumbar L5-S1 disc herniation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Right lower extremity radiculopathy is manifested by moderate incomplete paralysis for the entire appeal period.

2.  Left lower extremity radiculopathy is manifested by moderate incomplete paralysis for the entire appeal period.

3.  Diabetes mellitus was not manifested during service or within one year of separation.  Diabetes mellitus is not attributable to service.

4.  Diabetes mellitus is not related (causation or aggravation) to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 20 percent, but no higher, have been met for right lower extremity radiculopathy for the rating period prior to May 4, 2016.  38 U.S.C. §§ 1155, 5103A, 5107(b); 38 C.F.R. §4.124a, Diagnostic Code 8520 (2017).

2.  The criteria for a disability rating in excess of 20 percent for right lower extremity radiculopathy have not been met for the rating period since May 4, 2016.  38 U.S.C. §§ 1155, 5103A, 5107(b); 38 C.F.R. §4.124a, Diagnostic Code 8520 (2017).

3.  The criteria for an initial disability rating of 20 percent, but no higher, have been met for left lower extremity radiculopathy for the rating period prior to May 4, 2016.  38 U.S.C. §§ 1155, 5103A, 5107(b); 38 C.F.R. §4.124a, Diagnostic Code 8520 (2017).

4.  The criteria for a disability rating in excess of 20 percent for left lower extremity radiculopathy have not been met for the rating period since May 4, 2016.  38 U.S.C. §§ 1155, 5103A, 5107(b); 38 C.F.R. §4.124a, Diagnostic Code 8520 (2017).

5.  Diabetes mellitus was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

6.  Diabetes mellitus is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).
In this case, the agency of original jurisdiction (AOJ) issued a notice letter to the Veteran.  

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded a VA examination responsive to the claim for service connection of diabetes mellitus.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Veteran was also afforded VA examinations responsive to the claims for increased disability ratings.  The examination reports contain all the findings needed to rate the Veteran's service-connected disabilities on appeal, including history and clinical evaluation.  See 38 C.F.R. § 3.327(a) (2017); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected right lower extremity sciatica with weakness of right calf muscle group XI are assigned different ratings for the periods prior to and since May 19, 2014. The service-connected weakness of left calf muscle group XI, however, has not materially changed and a uniform evaluation is warranted for the rating periods on appeal.

The Veteran's right lower extremity radiculopathy and left lower extremity radiculopathy are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  See 38 C.F.R. § 4.20.  

Under Diagnostic Code 8520, a 10 percent disability evaluation is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent evaluation is assigned for moderate incomplete paralysis and a 40 percent disability rating requires moderately severe incomplete paralysis.  A 50 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent disability rating requires complete paralysis; the foot dangles and drops, no active movement is possible of muscles below the knee, and flexion of the knee is weakened or lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The Veteran's right lower extremity radiculopathy and left lower extremity radiculopathy are rated as 10 percent disabling, per lower extremity, for the rating period prior to May 4, 2016 and as 20 percent disabling per leg thereafter.  

The Board finds that the weight of the evidence demonstrates that the Veteran's service-connected right lower extremity radiculopathy and left lower extremity radiculopathy more closely approximates the criteria for a 20 percent disability rating, but no higher, for each leg for the entire rating period on appeal (since November 26, 2010).  At the April 2011 and May 2016 VA examinations, the Veteran's neurological manifestations were described as moderate.  To that extent, the Board points out that the Veteran had decreased position sense and decreased sensation to pain/pinprick and light touch, but normal vibration sense and no dysthesia of the right lower extremity at the April 2011 VA examination; he had decreased vibration sense and decreased sensation to pain/pinprick and light touch, but normal position sense and no dysthesia of the left lower extremity at that time.  At the May 2016 VA examination, the Veteran had mild paresthesias and dysthesia of the right and left lower extremities, with moderate numbness, normal sensation to light touch bilaterally, and decreased vibration sensation of the right lower extremity; he had absent vibration sensation of the left lower extremity, but his sciatic and femoral nerves were normal.  These findings more nearly approximate a moderate disability, but do not rise to the level of a moderately severe disability. Therefore, his symptomatology most closely approximates the criteria for a 20 percent disability evaluation for moderate incomplete paralysis of the sciatic nerve for each leg for the entire rating period on appeal. 

In reaching this determination, the Board has considered the guidance provided by 38 C.F.R. § § 4.120, 4.123, and 4.124.  The weight of the evidence demonstrates that the Veteran's right lower extremity radiculopathy and left lower extremity radiculopathy was no more than moderate during the entire rating period on appeal.  The evidence of record does not show that he experienced moderately severe incomplete paralysis of the right or left sciatic nerve. The Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent, per lower extremity, for the rating period prior to May 4, 2016 and the appeal for a rating in excess of 20 percent is denied.  38 C.F.R. § 4.3, 4.7.  

Extraschedular Considerations

Extrachedular consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's right lower extremity radiculopathy and left lower extremity radiculopathy are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and treatment records and which provided the basis for the disability ratings that were assigned.  In any event, the evidence does not reflect that the Veteran's symptoms  had an impact beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of extraschedular ratings for the Veteran's right lower extremity radiculopathy and left lower extremity radiculopathy is not warranted.  38 C.F.R. § 3.321(b)(1).

In the absence of exceptional factors associated with right lower extremity radiculopathy and left lower extremity radiculopathy, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As degenerative joint disease (arthritis) is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

The Veteran contends that his diabetes mellitus developed and/or was aggravated as a result of the symptoms that he experiences due to his service-connected anxiety disorder.   Based on the evidence of record, the Veteran's claim of service connection for diabetes mellitus, including as secondary to a service-connected disability must be denied.

Here, no diabetes mellitus was "noted" or identified during service or within one year of separation.  Additionally, there is nothing to suggest that there were characteristic manifestations sufficient to identify diabetes mellitus during service or within one year of separation.  38 C.F.R. § 3.303(b).  

The Veteran is competent to report symptoms and diagnoses of diabetes mellitus, and when his symptoms were first identified.  However, none of the post-service treatment records reflect complaints, treatment, or diagnoses of diabetes mellitus prior to 1990.  In this regard, the August 1986 separation examination report does not show any related complaints or diagnoses.  The Board acknowledges the Veteran's contentions of a relationship between his diabetes mellitus and his service-connected anxiety disorder, but nothing in the Veteran's treatment records reflects a relationship between his service and his diabetes mellitus.  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).   

The weight of the evidence reflects that the Veteran's diabetes mellitus is unrelated to his service.  The May 2016 VA examination report and opinion clearly concluded that the Veteran's diabetes mellitus was not related to the Veteran's service or a service-connected disability.  In particular, the May 2016 VA examination report indicates that the Veteran's diabetes mellitus was not incurred in or caused by an in-service injury, illness, or event.  

The Board also finds that the weight of the evidence reflects that the Veteran's service-connected anxiety disorder did not cause or aggravate the Veteran's diabetes mellitus.  Although the Veteran asserts that his diabetes mellitus was caused by or worsened as a result of his service-connected anxiety disorder, the May 2016 VA examiner found that the Veteran's diabetes mellitus was not related to his service, including his service-connected anxiety disorder.  

The Board observes that the VA examiner noted that the Veteran's service treatment records were silent for diabetes mellitus complaints, symptoms, or diagnoses, and that the Veteran's diabetes mellitus was diagnosed approximately 5 years after his period of service. The VA examiner also noted that the Veteran's diabetes mellitus is not likely proximately due to or the result of the Veteran's service-connected anxiety disorder.  The VA examiner pointed out that the onset of the Veteran's psychiatric disorder in 2012 did not correlate with aggravation of the Veteran's glycemic control.  To this point, the VA examiner indicated that the Veteran's VA medical records reflected that the Veteran's diabetes mellitus was poorly controlled before the Veteran was diagnosed with a psychiatric disorder and remained poorly controlled after the diagnosis with a psychiatric disorder.  The VA examiner pointed out that the Veteran has had high glycemic readings since at least 2003, and concluded that the Veteran's diabetes mellitus was not aggravated beyond the normal course of the disease.  

The VA examiner noted that the Veteran contended in a December 2012 statement that VA should consider the link between diabetes and depression, such that the Veteran argued that diabetes can cause depression and vice versa.  The VA examiner acknowledged that diabetes and depression can coexist, and that, during an active phase of depression, when the Veteran may have high levels of emotional distress, transient elevations of glucose values can occur.  However, the VA examiner found that the Veteran's elevations of glucose values due to emotional stress, such elevations are not permanent.  The VA examiner concluded that the Veteran's acquired psychiatric disorder has not caused permanent aggravation beyond the natural course of the disease.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's diabetes mellitus to an in-service event, injury, or illness, including the service-connected anxiety disorder, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinions of the May 2016 VA examination report and opinion, as well as the clinical evidence of record.  This opinion, determining that the Veteran's diabetes mellitus is unrelated to service or to his service-connected disabilities, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection of diabetes mellitus.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

ORDER

Entitlement to a 20 percent disability evaluation for right lower extremity radiculopathy is granted for the rating period prior to May 4, 2016, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability evaluation in excess of 20 percent for right lower extremity radiculopathy for the period beginning on May 4, 2016, is denied.

Entitlement to a 20 percent disability evaluation for left lower extremity radiculopathy is granted for the rating period prior to May 4, 2016, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability evaluation in excess of 20 percent for left lower extremity radiculopathy for the period beginning on May 4, 2016, is denied.

Entitlement to service connection for diabetes mellitus is denied.


REMAND

The Veteran asserts that the symptoms of his service-connected lumbar L5-S1 disc herniation are more severe than presently evaluated.  The Board acknowledges that the Veteran was afforded a VA examination in May 2016, in connection with his claim for an increased disability rating for his service-connected lumbar L5-S1 disc herniation.  Nevertheless, this examination is inadequate.  Despite performing an in-person examination, the VA examiner did not provide sufficient information to evaluate the current severity of the Veteran's service-connected lumbar L5-S1 disc herniation, on appeal.   Therefore, a new VA examination should be scheduled to accurately evaluate the current severity of the Veteran's service-connected lumbar L5-S1 disc herniation.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

In this regard, the Board points out that the United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

A review of the May 2016 VA examination report reveals that range of motion testing for the thoracolumbar spine in active and passive motion, weight-bearing, and nonweight-bearing situations was not conducted.  In light of Correia, the Veteran must be provided a new VA examination, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the Veteran's thoracolumbar spine, as well as accurately evaluates the current severity of his service-connected lumbar L5-S1 disc herniation, on appeal.  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the claim on appeal should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claim on appeal.

2.  After any additional records are associated with the claims file, the RO should schedule the Veteran for a VA spine examination to ascertain the current severity and manifestations of the Veteran's service-connected lumbar L5-S1 disc herniation.  The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include a statement as to the effect of the Veteran's service-connected lumbar L5-S1 disc herniation on his occupational functioning and daily activities.  

In particular, the VA examination must include range of motion testing for the thoracolumbar spine in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should provide a complete rationale for any opinions provided.

3.  After completing all indicated development, the RO should readjudicate the claim for an increased disability rating for the service-connected lumbar L5-S1 disc herniation in light of all the evidence of record.   If the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


